IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 45876 & 45877

STATE OF IDAHO,                               )
                                              )   Filed: February 20, 2019
       Plaintiff-Respondent,                  )
                                              )   Karel A. Lehrman, Clerk
v.                                            )
                                              )   THIS IS AN UNPUBLISHED
STEVEN GARRETT BRUNA,                         )   OPINION AND SHALL NOT
                                              )   BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for felony domestic battery, affirmed; judgment of
       conviction and concurrent unified sentences of fifteen years, with a minimum
       period of confinement of seven years for attempted strangulation and five years,
       with a minimum period of confinement of four years, for aggravated
       assault, affirmed; orders denying I.C.R. 35 motions for reduction of
       sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 45876, Steven Garrett Bruna pled guilty to felony domestic battery. I.C.
§§ 18-903 and 18-918(2). In exchange for his guilty plea, an additional charge was dismissed
and the State agreed not to file additional charges. While this case was pending, Bruna entered



                                              1
Alford 1 pleas to attempted strangulation, I.C. § 18-923, and aggravated assault, I.C. §§ 18-901(a)
and 18-905(b), in Docket No. 45877. In exchange for his guilty pleas, among other things, the
State agreed not to file additional charges and agreed to recommend that the sentences in both of
Bruna’s cases run concurrently.
        The district court sentenced Bruna to a unified term of ten years, with a minimum period
of confinement of five years, for felony domestic battery; a concurrent unified term of fifteen
years, with a minimum period of confinement of seven years for attempted strangulation; and a
concurrent unified term of five years, with a minimum period of confinement of four years, for
aggravated assault. Bruna filed I.C.R 35 motions for reduction of his sentences, which the
district court denied. Bruna appeals, arguing that his sentences are excessive and that the district
court erred in denying his Rule 35 motions.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Bruna’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Bruna’s Rule 35 motion, we conclude no abuse of
discretion has been shown.


1
        See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                     2
       Therefore, Bruna’s judgments of conviction and sentences, and the district court’s orders
denying Bruna’s Rule 35 motions, are affirmed.




                                                 3